Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

It will be noted that although “a utilization unit” in line 5 of claim 1 and lines 1-2 of claim 4 uses the generic placeholder term “unit” paired with the functional language “utilization”, this element has not been interpreted under 35 U.S.C. 112(f) because the unit is taught to have the structure of a utilization heat exchanger which is sufficient for “utilization” of the cooling capacity supplied by the heat source unit.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


    PNG
    media_image1.png
    514
    597
    media_image1.png
    Greyscale

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Publication No. JP2013174402 A to Tanaka et al. in view of Japanese Publication No. JPH04110556 A to Sugiyama.  Copies and English language translations of these documents were provided by applicant with the Information Disclosure Statement of 29 March 2022.  Citations to Tanaka are directed to the translation provided by applicant.  Examiner provided a new translation of Sugiyama with the Non-Final Rejection of 3 August 2022 including paragraph numbers to make citations to the teachings of this reference easier.

Tanaka teaches limitations from claim 1 in fig. 1, shown above, a refrigeration apparatus using carbon dioxide as a refrigerant (as taught in the Abstract of Tanaka), the refrigeration apparatus comprising: 
a heat source unit (3) having a compressor assembly (compressor 11, equivalent to the multiple compressors of the present invention by the inclusion of multiple compression chambers 18 and 20 within the compressor 11), a heat source heat exchanger (gas cooler 28), and a heat source controller (60); and 
a utilization unit (either of showcase units 5A and 5B) having a utilization heat exchanger (evaporators 47A and 47B, respectively, not shown in fig. 1), a utilization expansion valve (46A and 46B, respectively), and a utilization controller (taught but not numbered in ¶ 67), 
wherein the heat source unit (3) and the utilization unit (5A/B) are connected (as shown in fig. 1), 
opens the utilization expansion valve (46A/B) when heat exchange in the utilization heat exchanger (47A/B) is required (on the basis of the internal temperatures of the showcases as taught in ¶ 67).
Tanaka does not teach the heat source unit transmitting a drive permission signal to the utilization controller indicating the compressor to be drivable, or the utilization controller including a relay closed in response to the drive permission signal.  Sugiyama teaches a split air conditioning system having an outdoor unit (2) and an indoor unit (3) and having a serial signal line communicating therebetween, the outdoor unit and indoor unit having a respective outdoor control unit (7) and indoor control unit (35).  Sugiyama teaches that a supply voltage synchronization signal is provided by the outdoor control unit (7) while the operating status of the outdoor unit (2) is not abnormal and that the signal is no longer generated when an abnormality (such as an abnormal decrease in pressure) occurs, resulting in a stopping of the compressor of the outdoor unit, the indoor control unit (35) determining the status of the outdoor unit from this signal and controls the indoor unit in response to an abnormality (“executing various control”), the unit (35) including a transistor (48, equivalent to the claimed relay) which “is turned on in response to the information signal”.  (Refer to the Abstract of Sugiyama, as well as ¶¶ 61, 65, and 79-81.)  Regarding the teaching that the drive permission signal is not transmitted when the compressor assembly is not drivable and is transmitted when the element is drivable, the invention of Sugiyama teaches two different versions of the signal being transmitted, with one indicating an abnormality and one indicating the lack of an abnormality.  This signal indicating the lack of an abnormality meets the limitations of the recited permission signal as it is only transmitted when the outdoor controller determines an abnormality and thus that the compressor should not be driven.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Tanaka with the abnormality signal of Sugiyama in order to allow the system to react appropriately to abnormalities in refrigerant pressure so that effective and reliable operations of the refrigeration system are maintained and operations which would not be effective or might result in damage to the system may be prevented.

Regarding claim 2, Tanaka does not teach that the heat source controller drives the compressor to initially start from a stopped state when the pressure at the suction of the compressor exceeds a predetermined first pressure.  Sugiyama teaches in ¶¶ 79-80 and 97 that the compressor of his invention is stopped in response to an abnormally low low-pressure (that is, suction-side pressure) and is restarted when the low pressure side is judged normal again.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Tanaka with the abnormality signal of Sugiyama in order to allow the system to react appropriately to abnormalities in refrigerant pressure so that effective and reliable operations of the refrigeration system are maintained and operations which would not be effective or might result in damage to the system may be prevented.

Regarding claim 3, Tanaka does not teach that a permission signal is not transmitted when the when the heat source unit is unable to operate normally.  Sugiyama teaches in ¶¶ 79-80 and the abstract of his invention that the compressor of his invention is stopped in response to an abnormally low low-pressure (that is, suction-side pressure) and that this stopping represents a protection of the outdoor unit in the event of this low pressure abnormality (¶ 63).  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Tanaka with the abnormality signal of Sugiyama in order to allow the system to react appropriately to abnormalities in refrigerant pressure so that effective and reliable operations of the refrigeration system are maintained and operations which would not be effective or might result in damage to the system may be prevented.

Regarding the limitations of claim 4, refer to the above rejection of claim 1.

Regarding the limitations of claim 5, refer to the above rejection of claim 2.

Regarding the limitations of claim 6, refer to the above rejection of claim 3.

Regarding claim 7, Tanaka as modified by Sugiyama teaches the limitations of claim 2 from which claim 7 depends as set forth above.  Tanaka does not teach that a permission signal is not transmitted when the when the heat source unit is unable to operate normally.  Sugiyama teaches in ¶¶ 79-80 and the abstract of his invention that the compressor of his invention is stopped in response to an abnormally low low-pressure (that is, suction-side pressure) and that this stopping represents a protection of the outdoor unit in the event of this low pressure abnormality (¶ 63).  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Tanaka with the abnormality signal of Sugiyama in order to allow the system to react appropriately to abnormalities in refrigerant pressure so that effective and reliable operations of the refrigeration system are maintained and operations which would not be effective or might result in damage to the system may be prevented.
.
Regarding claim 8, Tanaka as modified by Sugiyama teaches the limitations of claim 5 from which claim 8 depends as set forth above.  Tanaka does not teach that a permission signal is not transmitted when the when the heat source unit is unable to operate normally.  Sugiyama teaches in ¶¶ 79-80 and the abstract of his invention that the compressor of his invention is stopped in response to an abnormally low low-pressure (that is, suction-side pressure) and that this stopping represents a protection of the outdoor unit in the event of this low pressure abnormality (¶ 63).  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Tanaka with the abnormality signal of Sugiyama in order to allow the system to react appropriately to abnormalities in refrigerant pressure so that effective and reliable operations of the refrigeration system are maintained and operations which would not be effective or might result in damage to the system may be prevented.

Response to Arguments
Applicant's arguments filed 1 November 2022 have been fully considered but they are not persuasive.

Applicant argues on pg. 6 of the reply that the objections to the drawings and title of the invention are overcome by the corrections and amendments submitted with the reply.
In response, examiner agrees and these objections have been withdrawn.

Applicant argues on pp. 6-7 that claims 1 and 4 should no longer be interpreted under 35 U.S.C. 112(f) because the term “compression element” has been removed from the claims and replaced with “compressor assembly”.
In response, examiner agrees that the phrase “compressor assembly” no longer recites functional language paired with a generic placeholder term and has thus not been interpreted under 35 U.S.C. 112(f).

Applicant argues on pg. 7 that the amendments to claims 2 and 5 with regard to the initial starting of the compressor assembly from the stopped state overcome the previously presented rejections thereof under 35 U.S.C. 112(b) based on the recitations in these claims of the compressor assembly or compression element being driven while it “is in a stopped state”.
In response, examiner agrees and these rejections have been withdrawn.

Applicant argues on pp. 8-10 of the reply that the combination of Tanaka and Sugiyama does not teach or render obvious the limitations of instant independent claims 1 and 4, particularly with regard to the operation of the utilization expansion valve “on the condition that the relay is closed”.
In response, examiner disagrees.  While neither of the cited references taken alone teaches the operation of the valve being conditional upon the position of the relay, applicant’s argument has not addressed how this feature is rendered obvious by the combination of the references.
As set forth above, Tanaka teaches a refrigeration apparatus which, among other features, includes a controller opening an expansion valve when heat exchange with a heat exchanger is required but does not teach the system including a relay closed based on a drive permission signal so that the valve is capable of being operated and opened when the signal ends, preventing opening of the valve.  Sugiyama teaches an air conditioning system in which a “supply voltage synchronization signal” is provided by an outdoor control unit while the units status is not found to be abnormal to allow normal operations of the indoor unit, with such operations being stopped if an abnormality occurs by the stoppage of this signal.  Sugiyama further teaches a transistor equivalent to the claimed relay which is turned on in response to the signal from the outdoor unit, allowing controls of the indoor unit to be executed.  In combining the teachings of Sugiyama with the refrigeration system of Tanaka, the controls of Tanaka, including the opening of the expansion valve, would be dependent upon the signal and in turn on the activation/closing of the transistor of Sugiyama as the purpose of this arrangement in the system of Sugiyama is to allow controls of the system (which would include the expansion valve thereof) if and only if the outdoor unit is operating normally and providing verification of this fact via the signal.  As discussed in the rejection of the Non-Final Rejection and of this Office Action, this modification provides the benefit of allowing the system of Tanaka to react appropriately to abnormalities in refrigerant pressure so that effective and reliable operations of the refrigeration system are maintained and so that operations which would not be effective or might result in damage to the system may be prevented.
Applicant has only argued that neither reference taken alone teaches the feature of the valve and relay but has not explained how the combination of teachings would fail to arrive at the claimed invention or would not be an obvious modification to one of ordinary skill in the art.  For this reason, applicant’s argument amounts only to a piecemeal attack against the individual references and is not found to be persuasive in addressing the combination of teachings upon which the rejection is based.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C COMINGS/Examiner, Art Unit 3763                                                                                                                                                                                                        15 November 2022

/JERRY-DARYL FLETCHER/Supervisory Patent Examiner, Art Unit 3763